Order entered February 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01558-CV

                            IN THE INTEREST OF A.S., A Child

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-54376-2014

                                             ORDER
       Appellant is representing herself in this appeal.      Her docketing statement contains

conflicting information regarding the reporter’s record. Appellant checked boxes indicating

there is a reporter’s record and she made payment arrangements for the reporter’s record. She

also checked boxes stating she did not request the reporter’s record and there was no

electronically recorded reporter’s record.   The docketing statement does not identify the court

reporter. In response to our notice regarding the appeal, Indu Bailey, official court reporter of

the 219th Judicial District Court notified this Court that she did not record the proceedings, but

that the proceedings were probably recorded by a court reporter assigned to the Judge in the “AG

Court.” Ms. Bailey did not provide us the name of any court reporter so assigned, but said she

contacted appellant and told her to contact the court coordinator for that court regarding the

hearings.
       Accordingly, we ORDER appellant to provide this Court in writing, by MARCH 2,

2015, with the following information: (1) whether the proceedings in this case were recorded by

a court reporter; (2) the name of each court reporter who recorded the proceedings; (3) whether

appellant requested preparation of the reporter’s record; and (4) whether appellant paid, or made

payment arrangements, for the reporter’s record. We notify appellant that if she does not provide

the required information in writing by the date specified, the appeal will proceed without a

reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to add Stephen Strickler, Office of the Attorney General of

Texas, Child Support Division, to the list of individuals who are to receive notice in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Indu

Bailey, official court reporter, 219th Judicial District Court, and Stephen Strickler.

       We DIRECT the Clerk to send copies of this order, by first-class mail, to Nora Zarate

and Jose Suarez.

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE